FILE COPY



 In re Jerry Alex Corona and
Sonia Luna CoronaAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 16, 2014

                                           No. 04-14-00247-CV

                        IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 10, 2014, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than May 14, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 16th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.